
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


SUBSIDIARY GUARANTEE AGREEMENT


        SUBSIDIARY GUARANTEE AGREEMENT dated as of April 12, 2011 among MOLSON
COORS BREWING COMPANY, a Delaware corporation (the "Company"), MOLSON COORS
BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and
MOLSON COORS INTERNATIONAL LP (the "Initial Borrowing Subsidiaries" and,
together with the Company and other Borrowing Subsidiaries from time to time
party to the Credit Agreement, the "Borrowers"), each subsidiary of the Company
listed on Schedule I hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (the "Administrative Agent"), on behalf of the Lenders
under the Credit Agreement referred to below.

        Reference is made to the Credit Agreement dated as of April 12, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent and Deutsche Bank AG,
Canada Branch, as Canadian Administrative Agent. The Lenders have agreed to
extend credit to the Borrowers subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Each of the Guarantors (as defined below) is a Subsidiary of the
Company and an affiliate of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

        SECTION 1.    Definitions.    

        (a)   Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.

        (b)   The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.

        (c)   As used in this Agreement, the following terms have the meanings
specified below:

        "Canadian Guarantor" means any Guarantor that is a Canadian Subsidiary
other than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors
Callco ULC, (v) Molson Canada 2005 and (vi) any other Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.

        "Guarantors" means (a) the Subsidiaries identified on Schedule I hereto
and (b) each other Subsidiary that becomes a party to this Agreement as a
Guarantor after the Effective Date.

        "UK Guarantor" means any Guarantor that is a UK Subsidiary.

        SECTION 2.    Guarantee.    

        (a)   (i) Each Guarantor (other than Canadian Guarantors and UK
Guarantors) hereby irrevocably and unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the payment when and as due of all the Obligations;

         (ii)  each Canadian Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other Canadian Guarantors and severally, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of the Canadian Borrowing Subsidiaries (other than its own
Obligations as a Canadian Borrowing Subsidiary); and

        (iii)  each UK Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other UK Guarantors and severally, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations of the UK Borrowing Subsidiaries (other than its own Obligations as
a UK Borrowing Subsidiary).

--------------------------------------------------------------------------------



        (b)   Each of the Guarantors further agrees that the due and punctual
payment of the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation.
Without prejudice to the Borrowers' rights to receive demands for payment in
accordance with the terms of the Credit Agreement and to the fullest extent
permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

        SECTION 3.    Guarantee of Payment.    Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by any Agent or Lender to any balance of any deposit account or
credit on the books of any Agent or Lender in favor of any Borrower or any other
Person.

        SECTION 4.    No Limitations, Etc.    

        (a)   Except for termination of a Guarantor's obligations hereunder as
expressly provided in Section 20, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of any
Loan Document or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (v) any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor) or which would impair or limit the right of any
Guarantor to subrogation.

        (b)   To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrowers or
any other Loan Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Loan Party, other than the payment in full in cash of all
the Obligations guaranteed hereunder by such Guarantor. The Agents and the
Lenders may, at their election, compromise or adjust any part of the
Obligations, make any other accommodation with any of the Borrowers or any other
Loan Party or exercise any other right or remedy available to them against any
of the Borrowers or any other Loan Party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent the
Obligations guaranteed hereunder by such Guarantor have been fully paid in full
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any of the Borrowers or any other Loan Party, as the case may be.

2

--------------------------------------------------------------------------------



        SECTION 5.    Reinstatement.    Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation
guaranteed hereunder by such Guarantor is rescinded or must otherwise be
restored by any Agent or Lender upon the bankruptcy or reorganization of any
Borrower, any other Loan Party or otherwise.

        SECTION 6.    Agreement to Pay; Indemnity: Subrogation:
Contribution.    In furtherance of the foregoing and not in limitation of any
other right which any Agent or Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any of the Borrowers or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by any Agent or Lender, forthwith pay, or cause to be
paid, to the Applicable Agent or Lender in cash the amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. Each Guarantor further agrees that if payment in respect of
any Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor shall make payment of such Obligation in US Dollars (based upon
the applicable Exchange Rate in effect on the date of payment) and/or in New
York, and shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment. Upon payment by any Guarantor of any sums as provided in this
Section 6, all rights of such Guarantor against any of the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Agents and
Lenders.

        Subject to the subordination provisions contained in the preceding
paragraph of this Section 6, (i) each of the Borrowers agrees to indemnify any
Guarantor making any payment as required under this Section 6 for the full
amount of such payment and, until such indemnification obligation shall have
been satisfied, such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment, and
(ii) each Guarantor (a "Contributing Guarantor") agrees that, in the event a
payment shall be made by any other Guarantor under this Agreement, and such
other Guarantor (the "Claiming Guarantor") shall not have been fully indemnified
by the Borrowers as provided for in clause (i), the Contributing Guarantor
shall, to the extent the Claiming Guarantor shall not have been so indemnified
by the Borrowers, indemnify the Claiming Guarantor in an amount equal to the
amount of such payment, multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof (or, in the case
of any Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.

        SECTION 7.    Information.    Each Guarantor assumes all responsibility
for being and keeping itself informed of each of the Borrowers' and each other
Loan Party's financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none

3

--------------------------------------------------------------------------------




of the Agents or any Lender will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

        SECTION 8.    Notices.    All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
as provided in Section 10.01 of the Credit Agreement.

        SECTION 9.    Survival of Agreement.    All covenants, agreements,
representations and warranties made by the Guarantors herein and in any other
Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and acceptance and purchase of any B/As, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or B/A or any
fee or any other amount payable under any Loan Document is outstanding and so
long as the Commitments have not expired or terminated.

        SECTION 10.    Binding Effect:    Several Agreement. This Agreement
shall become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such Guarantor, the Administrative Agent and
the Lenders and their respective successors and assigns, except that no
Guarantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

        SECTION 11.    Successors and Assigns.    Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

        SECTION 12.    Administrative Agent's Fees and Expenses;
Indemnification.    

        (a)   The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expense incurred hereunder as provided in
Section 10.03 of the Credit Agreement.

        (b)   Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor jointly and severally agrees to indemnify
the Administrative Agent and the other Indemnitees (as defined in Section 10.03
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit Agreement and the last sentence of this
clause (b)), including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement in relation to such Guarantor or any claim,
litigation, investigation or proceeding relating to the foregoing agreement,
whether or not any Indemnitee is

4

--------------------------------------------------------------------------------






a party thereto (and regardless of whether such matter is instituted by a third
party or by any of the Borrowers or any other Loan Party); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Parties.
Subject to Section 2.16 of the Credit Agreement, all payments by each Guarantor
under this Agreement shall be made without reduction or withholding for any
Indemnified Taxes or Other Taxes (and the Administrative Agent and each
Guarantor hereby agree to comply with the provisions of Section 2.16 of the
Credit Agreement as if said Section referred to this Agreement and payments by
such Guarantor hereunder).

        (c)   Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent or Lender. All amounts due under
this Section 12 shall be payable promptly after written demand therefor.

        SECTION 13.    Applicable Law.    THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

        SECTION 14.    Waivers: Amendment.    

        (a)   No failure or delay by any Agent or Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 14, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice or demand in similar or other circumstances.

        (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into between the Administrative Agent and the Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.02 of the Credit Agreement.

        SECTION 15.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

5

--------------------------------------------------------------------------------



        SECTION 16.    Severability.    In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 17.    Counterparts.    This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10. Delivery of an executed signature page to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

        SECTION 18.    Headings.    Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

        SECTION 19.    Jurisdiction: Consent to Service of Process.    

        (a)   Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.

        (b)   Each of the Guarantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section 19. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

        (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

        SECTION 20.    Termination or Release.    

        (a)   Subject to the reinstatement provisions of Section 5, the
guarantee of a Guarantor hereunder shall be automatically terminated when all
Obligations guaranteed by such Guarantor have been paid in full and the Lenders
have no further commitment under the Credit Agreement to lend to, or accept and
purchase B/As issued by, any Borrower whose Obligations are guaranteed by such
Guarantor hereunder. Subject to the reinstatement provisions of Section 5, this
Agreement

6

--------------------------------------------------------------------------------



shall terminate when all the Obligations have been paid in full and the Lenders
have no further commitment to lend or accept and purchase B/As under the Credit
Agreement.

        (b)   A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary of the
Company; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

        (c)   In connection with any termination or release pursuant to
paragraphs (a) or (b), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor's expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 20 shall be without recourse to
or warranty by the Administrative Agent.

        SECTION 21.    Additional Subsidiaries.    Pursuant to Section 5.09 of
the Credit Agreement, each Significant Subsidiary (other than a Foreign
Subsidiary that is not a Canadian Subsidiary, a UK Subsidiary or a Foreign
Subsidiary that Guarantees or is otherwise liable for the Senior Notes) that was
not in existence or not a Subsidiary on the date of the Credit Agreement is
required to enter into this Agreement as a Guarantor upon becoming such a
Significant Subsidiary within 15 days of becoming a Significant Subsidiary. Upon
execution and delivery by the Administrative Agent and a Significant Subsidiary
of an instrument in the form of Exhibit I hereto, such Significant Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

        SECTION 22.    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 22 are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

MOLSON COORS BREWING COMPANY, as Borrower,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   Vice President and Treasurer    
MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Guarantor,
By
 
/s/ Mark Hunter


--------------------------------------------------------------------------------


 
  Name:   Mark Hunter     Title:   Chief Executive Officer    

7

--------------------------------------------------------------------------------




MOLSON CANADA 2005, as Borrower and as Guarantor,
By
 
/s/ E. Jay Wells


--------------------------------------------------------------------------------


 
  Name:   E. Jay Wells     Title:   Chief Financial Officer    
By
 
/s/ Kelly L. Brown


--------------------------------------------------------------------------------


 
  Name:   Kelly L. Brown     Title:   Chief Legal Officer    
MOLSON COORS CANADA INC., as Borrower and as Guarantor,
By
 
/s/ E. Jay Wells


--------------------------------------------------------------------------------


 
  Name:   E. Jay Wells     Title:   Chief Financial Officer    
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   Treasurer    
MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor,
By
 
/s/ E. Jay Wells


--------------------------------------------------------------------------------


 
  Name:   E. Jay Wells     Title:   VP, Taxation and Treasurer    
COORS BREWING COMPANY, as Guarantor,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   VP, Taxation and Treasurer    
CBC HOLDCO, INC., as Guarantor,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   VP, Taxation and Treasurer    
CBC HOLDCO 2, INC., as Guarantor,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   VP, Taxation and Treasurer    

8

--------------------------------------------------------------------------------



MC HOLDING COMPANY LLC, as Guarantor,
 
 
By: MOLSON COORS BREWING COMPANY     Its: Managing Member

By   /s/ Julio Ramirez


--------------------------------------------------------------------------------

    Name:   Julio Ramirez     Title:   Vice President and Treasurer    
MOLSON COORS CAPITAL FINANCE ULC, as Guarantor,
By
 
/s/ E. Jay Wells


--------------------------------------------------------------------------------


 
  Name:   E. Jay Wells     Title:   V.P.    
MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   Treasurer    
COORS INTERNATIONAL HOLDCO, ULC, as Guarantor,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   Treasurer    
MOLSON COORS CALLCO ULC, as Guarantor,
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   Treasurer    
MOLSON INC, as Guarantor,
By
 
/s/ E. Jay Wells


--------------------------------------------------------------------------------


 
  Name:   E. Jay Wells     Title:   Chief Financial Officer    
By
 
/s/ Julio Ramirez


--------------------------------------------------------------------------------


 
  Name:   Julio Ramirez     Title:   Treasurer    
MOLSON COORS HOLDINGS LIMITED, as Guarantor,
By
 
/s/ Mark Hunter


--------------------------------------------------------------------------------


 
  Name:   Mark Hunter    

9

--------------------------------------------------------------------------------



Title:   Chief Executive Officer    
GOLDEN ACQUISITION, as Guarantor,
By
 
/s/ D.A. Heede


--------------------------------------------------------------------------------


 
  Name:   David Heede     Title:   Finance Director    
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,
By
 
/s/ Heidi Sandquist


--------------------------------------------------------------------------------


 
  Name:   Heidi Sandquist     Title:   Director    
By
 
/s/ Ming K. Chu


--------------------------------------------------------------------------------


 
  Name:   Ming K. Chu     Title:   Vice President    

10

--------------------------------------------------------------------------------






Schedule I to
the Subsidiary Guarantee Agreement


GUARANTORS


CBC HOLDCO, INC.

CBC HOLDCO 2, INC.

COORS BREWING COMPANY

COORS INTERNATIONAL HOLDCO, ULC

GOLDEN ACQUISITION

MOLSON COORS BREWING COMPANY (UK) LIMITED

MOLSON CANADA 2005

MOLSON COORS CANADA INC.

MOLSON COORS CAPITAL FINANCE ULC

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS INTERNATIONAL GENERAL, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CALLCO ULC

MC HOLDING COMPANY LLC

MOLSON INC.

--------------------------------------------------------------------------------






Exhibit I to the
Subsidiary Guarantee Agreement


        SUPPLEMENT NO.    dated as of                            , 20    , to
the Subsidiary Guarantee Agreement dated as of April 11, 2011, among MOLSON
COORS BREWING COMPANY, a Delaware corporation (the "Company"), MOLSON COORS
BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and
MOLSON COORS INTERNATIONAL LP (the "Initial Borrowing Subsidiaries" and,
together with the Company and other Borrowing Subsidiaries from time to time
party to the Credit Agreement, the "Borrowers"), each subsidiary of the Company
listed on Schedule I hereto (each such subsidiary individually, a "Guarantor"
and collectively, the "Guarantors") and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (the "Administrative Agent").

        A.    Reference is made to the Credit Agreement dated as of April 11,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among the Company, the Initial Borrowing
Subsidiaries and other Borrowing Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto, the Administrative Agent and
Deutsche Bank AG, Canada Branch, as Canadian Administrative Agent.

        B.    Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Subsidiary Guarantee Agreement referred to therein.

        C.    The Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Lenders to make Loans and accept and purchase
B/As upon the terms and subject to the conditions set forth in the Credit
Agreement. Section 21 of the Subsidiary Guarantee Agreement provides that
additional Subsidiaries of the Company may become Guarantors under the
Subsidiary Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the "New Subsidiary") is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Subsidiary Guarantee Agreement in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and as consideration for Loans previously made and B/As
previously accepted and purchased.

        Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:

        SECTION 1.  In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Guarantor under
the Subsidiary Guarantee Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Subsidiary Guarantee Agreement applicable
to it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof. Each reference to
a "Guarantor" in the Subsidiary Guarantee Agreement shall be deemed to include
the New Subsidiary. The Subsidiary Guarantee Agreement is hereby incorporated
herein by reference.

        SECTION 2.  The New Subsidiary represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

        SECTION 3.  This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary and the Administrative
Agent. Delivery of an

--------------------------------------------------------------------------------






executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

        SECTION 4.  Except as expressly supplemented hereby, the Subsidiary
Guarantee Agreement shall remain in full force and effect.

        SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        SECTION 7.  All communications and notices hereunder shall be in writing
and given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

        SECTION 8.  The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and out-of-pocket
disbursements of counsel for the Administrative Agent.

        IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have
duly executed this Supplement to the Subsidiary Guarantee Agreement as of the
day and year first above written.

[NAME OF NEW SUBSIDIARY],    
By
 



--------------------------------------------------------------------------------


 
  Name:  


--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

   
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,
 
 
By
 



--------------------------------------------------------------------------------


 
  Name:  


--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

   

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



SUBSIDIARY GUARANTEE AGREEMENT

Schedule I to the Subsidiary Guarantee Agreement



GUARANTORS

Exhibit I to the Subsidiary Guarantee Agreement

